Citation Nr: 9919188
Decision Date: 07/14/99	Archive Date: 09/09/99

DOCKET NO. 97-34 773               DATE JUL 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Entitlement to an increased evaluation for status post-operative
cruciate ligament reconstruction with partial lateral meniscectomy
of the left knee, currently rated as 10 percent disabling.

2. Entitlement to service connection for human papilloma virus
(HPV).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to June 1993.

This appeal arises before the Board of Veterans' Appeals (Board) of
the Department of Veterans Affairs (VA) from a rating decision of
October 1997 from the Jackson, Mississippi, Regional Office (RO).
The issue of entitlement to an increased evaluation for the left
knee disorder is the subject of the remand section of this
decision.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been developed.

2. Human papilloma virus is of service origin.

CONCLUSION OF LAW

Human papilloma virus was incurred in service. 38 U.S.C.A. 1110,
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303 (1998).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991);
that is, she has presented a claim that is plausible. She has not
alleged that any records of probative value that may be obtained,
and which have not already been requested or associated with her
claims folder, are available. The Board accordingly finds that the
duty to assist her, as mandated by 38 U.S.C.A. 5107(a) (West 1991),
is satisfied.

The appellant seeks service connection for human papilloma virus
(HPV). Service connection may be granted, when the facts, as shown
by the evidence, establish that a particular injury or disease
resulting in chronic disability was incurred in service, or, if
pre-existing service, was aggravated therein. 38 U.S.C.A. 11 10,
1131 (West 1991); 38 C.F.R. 3.303 (1998). In the case of any
disease diagnosed after discharge, service connection may be
granted when all the evidence, including that pertinent to service,
establishes that the disease was incurred in service. 38 C.F.R.
3.303(d) (1998). Continuity of symptomatology is required where the
condition noted during service is not, in fact, shown to be chronic
or where the diagnosis of chronicity in service is not adequately
supported, then a showing of continuity after discharge is required
to support the claim. 38 C.F.R. 3.303(b) (1998).

The veteran's service medical records (SMR's) have been associated
with the claims folder. The veteran was provided a medical
examination prior to entrance to active duty service. This medical
report indicates that the veteran was provided with a vaginal
examination and that she was evaluated as clinically normal. The
veteran also completed a report of medical history prior to
entrance to active duty and in which she denied any history of
gynecological problems.

A January 1993 inservice medical record indicates that the veteran
was diagnosed with low grade SIL with changes consistent with HPV
(atypia, koilocytofic) Hyperkeratosis.

3 - 

Subsequent to separation from service, the veteran was provided
with a March 1994 VA Gynecological examination. The veteran
reported a history of vaginal warts at the time of her examination.
The impression was of possible human papilloma virus or cervical
dysplasia. The Pap smear revealed evidence of inflammation, but did
not mention the presence of changes suggesting HPV.

A June 1994 VA Cytopathology report indicates a clinical history of
HPV. A Pap smear revealed crush artifact of both epithelial and
inflammatory cells.

A December 1996 private Cytopathology consultation report indicates
that the veteran was diagnosed with low-grade intraepithelial
lesion with HPV effect. A January 1997 letter from a private
physician indicates that the veteran underwent a LEEP excision in
response to a low grade SIL pap smear following cryosurgery.

A June 1997 VA Gynecological examination report indicates that the
veteran had a normal examination with a history and with
pathological confirmation of HPV. The report indicates that the
veteran had been treated with colposcopic examinations and LEEP.
The veteran was advised to get Pap smears every six months until
she had three negative results, and then to have Pap smears once
per year. The report demonstrates that the veteran was informed
that HPV is a disease that is treated and not cured.

A January 1998 letter from a private physician indicates that the
he had reviewed the veteran's medical records, and that in his
opinion her gynecological problems first occurred in service. The
physician stated that the first history of abnormal pap smears
which suggested a precancerous process or viral infections of the
cervix with HPV predisposing her to cervical neoplasia was first
noted in the military in 1993. That pap smear showed a low grade
intra epithelial lesion with suggestion of HPV infection. It was
the opinion of the physician that it was highly likely that HVP
cervicitis and even possibly mild dysplasia were present at the
time of her military service. The veteran provided testimony in
support of her claim in a May 1998 hearing.

4 - 

To summarize, the medical evidence of record demonstrates that the
veteran did not have a gynecological disorder upon entrance to
active duty service. Her SMR's demonstrate that a pap smear
revealed changes consistent with HPV. The presence HPV was
subsequently confirmed following service. Additionally, a private
physician indicated, in effect, that it was initially manifest
during service. She has been diagnosed with since her separation
from service. A recent VA medical examination confirmed that HPV is
a chronic disorder, in that it may be treated but even if
asymptomatic, there is no cure.

Accordingly, the Board finds that the evidence of record
demonstrates that the veteran's HPV was incurred in service. As
such, service connection is warranted.

ORDER

Service connection for human papilloma virus is granted.

REMAND

The veteran contends, in essence, that her service-connected left
knee disorder is more severe in nature than currently evaluated,
and consequently that she is entitled to an increased disability
rating.

Initially, the Board finds that the veteran's claim is well
grounded, in that she has presented a plausible claim. 38 U.S.C.A.
5107(a) (West 1997); Proscelle v. Derwinski, 2 Vet.App. 629, 631-32
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). Pursuant to
38 U.S.C.A. 5107(a) (West 1997), the Board is obligated to assist
the veteran in the development of her claim.

The service-connected status post-operative anterior cruciate
ligament reconstruction with partial lateral meniscectomy is
evaluated under diagnostic code

5 - 

5257 and assigned a 10 percent disability rating. The most recent
VA examination of the left knee was conducted in June 1997.

Since the veteran's most recent VA examination for the evaluation
of her service-connected disorder, she has had surgery on her left
knee. An April 1998 VA Operation Report has been associated with
the claims folder. The April 1998 report indicates that the veteran
underwent a left knee ACL reconstruction with a right patella
tendon graft.

The veteran has not been afforded a VA examination in order to
assess the severity of her knee disorder since her recent surgery.

The Board decides that it would be appropriate to provide the
veteran with a current VA medical examination in order to assess
the severity of the service-connected left knee disorder following
her recent surgery.

Accordingly, the case is REMANDED for the following actions:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA, private, and
military medical records pertaining to current treatment for the
left knee disability. The veteran should be informed that she is
free to furnish additional evidence and argument while the case is
in remand status. Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992);
Booth v. Brown, 8 Vet.App. 109 (1995).

2. The RO should obtain any additional treatment records from the
VA facility in Jackson, Mississippi, covering the period from May
1998 to the present.

3. The RO should schedule the veteran for a VA examination by an
orthopedist for the purpose of

- 6 -   

ascertaining the severity of her service-connected knee disability.
The examination should include all necessary tests and studies,
including X-rays. The veteran's knee should be examined for
limitation of motion. The examiner should be requested to note the
normal range of motion of the knee. Additionally, the examiner
should be requested to determine whether the left knee exhibits
weakened movement, excess fatigability, or incoordination
attributable to the service-connected disability, and, if feasible,
these determinations should be expressed in terms of the degree of
additional range of motion lost or favorable or unfavorable
ankylosis due to any weakened movement, excess fatigability, or
incoordination. The examiner should also be asked to express an
opinion as to the degree to which pain could significantly limit
functional ability during flare-ups or when the knee is used
repeatedly over a period of time. The presence or absence of any
other symptomatology, including instability, related to the
veteran's knee should also be reported and the degree of any such
instability should be indicated. All findings should be reported in
detail, and the examiner must be afforded an opportunity to review
the veteran's claimsfile and Remand prior to the examination. See
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3. After the development requested above has been completed to the
extent possible, the RO should readjudicate the increased rating
issue currently on appeal, to again include consideration of the
provisions set out in 38 C.F.R. 4.40, 4.45, and 4.59 (1998). If the
benefit sought is not granted, the veteran and her

7 -

representative should be furnished a supplemental statement of the
case, and an opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no further
action until she is further informed.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

8 - 
